DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Response to Amendment
The amendment filed on 9/7/2021 has been entered. Claims 1, 7, 11, 14, and 17 are currently amended.  Claims 9 has been cancelled.  Claims 1-8 and 10-20 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, at page 7, filed on 9/7/2021, with respect to 112(a) and 112(b) rejections has been fully considered and is persuasive.  The 112(a) and 112(b) rejections are withdrawn.

Applicant's argument, beginning at page 7, filed on 9/7/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, there’s not enough motivation to combine the references cited in the previous rejection.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of demulsifying an emulsion from quenching ethylene production process, comprising adding a demulsifier to a hydrocarbon/water emulsion, online monitoring of zeta potential of the emulsion, and in response to the online monitoring of zeta potential, changing the amount of demulsifier being added such that the amount of demulsifier is effective in breaking the emulsion; wherein the demulsifier comprises at least one member selected from the group consisting of the recited substances.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Byrne et al (US5294347), Manek et al (20060289359 A1), and Nguyen et al (“Chemical Interactions and Demulsifier Characteristics for Enhanced Oil Recovery Applications”, | Energy Fuels 2012, 26, 2742−2750).
The previous office action indicated that Byrne teaches a method of treating an emulsion emanating from a quenching process in the production of ethylene [1:5-15]. The process comprises adding a demulsifier (separation agent, [3:15-20]) to a hydrocarbon/water emulsion [1:24- 36]. The amount of the demulsifier is variable and is adjusted to break the emulsion [3:3- 15]. The hydrocarbon is taught to be emulsified in water [1:37-47] which indicates that the continuous phase is aqueous and the dispersed phase is oil.  However, Byrne does not teach the claimed process step wherein the amount of demulsifier is changed in response to online monitoring of zeta potential.  Byrne does not teach the claimed group of demulsifiers either.
Manek teaches teaches quenching ethylene with demulsifiers; and the demulsifiers include the claimed polyethylenepolyamine (polyethyleneimine) [0011].  However, Manek does not teach the claimed process step wherein the amount of demulsifier is changed in response to online monitoring of zeta potential.
Nguyen teaches demulsifier effect on zeta potential of emulsions to promote coalescence [section 3.13 on page 2748].  However, Nguyen relates to oil recovery whereas Byrne and Manek deal with ethylene manufacturing.  There is not enough of a connection between zeta potential and the presence of emulsified oils.  And it is not known how one would establish the appropriate timing and/or amount of demulsifier in response to changes in zeta potential.  Therefore, there is not sufficient motivation to combine Byrne/Manek with Nguyen.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 10-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762